—In an action to recover damages for personal injuries, the defendant VMR Corporation appeals, as limited by its brief, from so much of a compliance conference order of the Supreme Court, Kings County (R.E. Rivera, J.), dated February 28, 2002, as permitted discovery to continue after the filing date of the note of issue.
Ordered that the appeal is dismissed, without costs or disbursements.
The compliance conference order at issue is not appealable as of right because it does not decide a motion made on notice (see CPLR 5701 [a] [2]; Cohalan v Johnson Elec. Constr. Corp., 105 AD2d 770; see also Yetman v St. Charles Hosp., 112 AD2d 297). A party seeking appellate review of such an order must move to vacate or modify it, and appeal, if necessary, from the resulting order (see Cohalan v Johnson Elec. Constr. Corp., supra; Everitt v Health Maintenance Ctr., 86 AD2d 224, 227). Feuerstein, J.P., Krausman, Luciano, Townes and Cozier, JJ., concur.